Sandler, J. (concurring).
A careful review of the principal relevant decisions in the Court of Appeals has persuaded me that none of them set forth a *596principle squarely controlling the issue presented on this appeal. The decisions relied upon in the dissenting opinion are all distinguishable, the principal distinction being that the Court of Appeals has never held that reasonable suspicion justifying a stop and frisk pursuant to CPL 140.50 could not be founded on an anonymous communication of a person with a gun if the communication gave such specific identifying details that a police officer could be assured that a particular person was the one described. (See People v La Pene, 40 NY2d 210; People v Stewart, 41 NY2d 65.) On the other hand, those authorities that appear to support the police action here are also distinguishable on separate grounds. (See People v McLaurin, 43 NY2d 902, revg on dissenting opn 56 AD2d 80, 84-85; People v Klass, 55 NY2d 821.) However, a study of the leading cases strongly suggests that the trend is clearly in the direction of sustaining the police action in this case. I am in agreement with this development, notwithstanding my awareness of the problems presented by police action based on anonymous communications and the reality that such action enlarges the possibility of distasteful interference with the person of individuals who in fact are innocent of any wrongdoing. As against this there must be weighed the reality that society cannot sensibly deny to police officers engaged in the discharge of their duties the right to take reasonable precautions for their personal security. The facts in this case nicely illustrate the underlying problem. The radio communication received by the police officers — the passing of a gun from a woman to a man in a described car •— clearly imposed upon the officers the obligation to proceed to the specified location. From their observation of a parked car fitting the description given at the precise location reported in the communication, with a woman inside the car, the police could have reasonably concluded that she was the person described as having given a gun to another. Moreover, this observation verified in part the reliability of the unknown informant. The immediate question presented is whether the police officers could have reasonably suspected that the woman in the car had committed the crime of unlawful possession of a weapon. Two possibilities are presented. One is that the informant was engaged in a malicious joke addressed to the occupant of the car. The second is that the informant was someone who had actually observed the described event and had discharged a civic duty by reporting it without wishing to be further involved in the matter. When the situation is evaluated in the light of human experience, and from the standpoint of the police officers, it seems to me apparent, notwithstanding our historic distrust of anonymous informants, that the police officers could reasonably have concluded that there was at least a substantial possibility that the information received was accurate. In short, the officers could have reasonably suspected that the defendant had committed a crime. Therefore, they were entitled to question her pursuant to the authority conferred in CPL 140.50, and, at a minimum, were justified in directing defendant to step out of the vehicle. It would have been manifest folly for them to have conducted defendant’s interrogation through an open window of the car while she remained in the vehicle. A closer question is whether the police officers could have reasonably suspected danger of physical injury justifying the pat down of defendant’s person that occurred. As to that, it must be recognized that although the situation observed by them appeared peaceful, it presented a very different aspect when considered in the light of the information that the police had received. They had been told that a woman, almost certainly the woman in the car, had passed a gun to a man. The man was not in the car when they arrived. The passing of a gun by one person to another in a vehicle, followed by the departure from the vehicle of the recipient of the gun while the original possessor remains, suggests strongly the possibility that the *597gun was transferred with a view to its being employed in a criminal activity that either was occurring or was about to occur; that the person remaining in the car had knowledge of that criminal activity and was a participant in it; and that she was awaiting the return of the second person. Accordingly, the police were faced with what could reasonably have been assessed by them as an urgent law enforcement problem, accompanied by elements of potential danger, and requiring prompt action. As Justice Markewich’s concurring memorandum points out, it was possible that the transferred weapon had been returned to the person who originally had it. It was also possible that she possessed a second weapon. Neither of these possibilities seems to me substantial, but I do not think that we can reasonably ask police officers to risk their lives under -the totality of circumstances presented by proceeding on the assumption that the defendant was not armed. In People v Williams (41 NY2d 65, 70), the companion case to People u Stewart (supra), the Court of Appeals described an exterior pat down of the kind that here occurred as a “minor intrusion”. I do not believe that this pat down was an excessive police response under all the circumstances, and accordingly join the court in affirming.